Order entered May 12, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-13-01470-CR

                         CHRISTINE KAY WHITE, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 397th Judicial District Court
                                Grayson County, Texas
                            Trial Court Cause No. 062724

                                       ORDER
      The Court DENIES as moot appellant’s May 7, 2014 motion to extend time to file the

brief tendered on March 7, 2014. On April 18, 2014, we ordered the brief filed on our own

motion.

                                                  /s/   LANA MYERS
                                                        JUSTICE